ORDER

Linear Technology Corporation and Unitrode Corporation jointly move to dismiss their appeal and cross appeal with respect to each other, 02-1570 and 02-1599. Maxim Integrated Products, Inc. provides a notice of supplemental authority pursuant to Fed. R. App P. 28(j).
Linear states that it will respond to Maxim’s supplemental authority in its brief. Pursuant to the recently amended federal rule, Linear must respond to the supplemental authority in a letter that is similarly limited to no more than 350 words.
*227Accordingly,
IT IS ORDERED THAT:
(1) The joint motion to dismiss 02-1570 and 02-1599 is granted.
(2) Each side shall bear its own costs in 02-1570 and 02-1599.
(3) The revised official caption in 02-1569, -1576 is reflected above.
(4) Linear’s response letter is due within 14 days. Maxim’s letter and Linear’s letter -will be provided to the merits panel that is assigned to hear their appeals.